CARTER, J.
This is a review of a contempt judgment and commitment. Following the commencement of an action for injunctive relief and damages in the Superior Court of Los Angeles County by Calavo Growers of California, a nonprofit association, and Calavo, Incorporated, a corporation, plaintiffs, against petitioner, a member of a union, and various unions, a temporary restraining order was issued enjoining petitioner and other defendants from agreeing to cease performing or to cause any employee of customers, suppliers or carriers of plaintiffs to cease dealing with plaintiffs. Like in In re Blaney, 30 Cal.2d 643 [184 P.2d 892], a judgment of commitment on conviction of contempt was entered reciting that the action was. to secure injunctive relief for a violation of the “hot cargo act,” and finding several counts of violation of the restraining order similar to those discussed in the Blaney ease. For the reasons stated in that case the judgment and warrant of commitment of petitioner on conviction of contempt of court are annulled.
Gibson, C. J., Edmonds, J., Traynor, J., Schauer, J., and Spence, J., concurred.